SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement CALENDAR DRAGON INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box) x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CALENDAR DRAGON INC. [insert logo] Bygaden 31 b 3250 Gilleleje, Denmark WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is first being furnished on or about November , 2012 to the holders of record as of the close of business on November , 2012 of the common stock of Calendar Dragon Inc., a Nevada corporation (“Calendar Dragon”). The Board of Directors of Calendar Dragon and 1 stockholder holding an aggregate of 2,120,000 shares of common stock issued and outstanding as of September 25, 2012, have approved and consented in writing in lieu of a special meeting of the Board of Directors and a special meeting of the stockholders to the following actions: An amendment to our Articles of Incorporation to increase the number of shares of authorized common stock from 65,000,000 to 200,000,000; The approval of a 19-for-1 forward stock split of the issued and outstanding shares of our common Stock; An amendment to our Articles of Incorporation to increase the number of shares of authorized “blank check” preferred stock from 10,000,000 to 25,000,000; and an amendment to our Articles of Incorporation to effect a change of our name from “Calendar Dragon Inc.” to “North American Oil & Gas Corp.” (the “Name Change”) Such approval and consent constitute the approval and consent of a majority of the total number of shares of outstanding common stock and are sufficient under the Nevada Revised Statutes (“NRS”) and Calendar Dragon’s Articles of Incorporation and Bylaws to approve the actions.Accordingly, the actions will not be submitted to the other stockholders of Calendar Dragon for a vote, and this Information Statement is being furnished to stockholders to provide them with certain information concerning the action in accordance with the requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the regulations promulgated thereunder, including Regulation 14C. 2 ACTIONS BY BOARD OF DIRECTORS AND CONSENTING STOCKHOLDER GENERAL Calendar Dragon will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. Calendar Dragon will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of Calendar Dragon’s common stock. Calendar Dragon will only deliver one Information Statement to multiple security holders sharing an address unless Calendar Dragon has received contrary instructions from one or more of the security holders. Upon written or oral request, Calendar Dragon will promptly deliver a separate copy of this Information Statement and any future annual reports and information statements to any security holder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and any future annual reports and information statements to any security holder or holders sharing an address to which multiple copies are now delivered.You should direct any such requests to the following address:Calendar Dragon Inc., Bygaden 31 b, 3250 Gilleleje, Denmark, Attn: Bouwe Bekking, President.Mr. Bekking may also be reached by telephone at +45 28 26 00 55. INFORMATION ON CONSENTING STOCKHOLDER Pursuant to Calendar Dragon’s Bylaws and the Nevada Revised Statutes (“NRS”), a vote by the holders of at least a majority of Calendar Dragon’s outstanding capital stock is required to effect the action described herein.Calendar Dragon’s Articles of Incorporation, as amended, does not authorize cumulative voting.As of the record date, Calendar Dragon had 3,795,000 shares of common stock issued and outstanding.The voting power representing not less than 3,615,001 shares of common stock is required to pass any stockholder resolutions.The consenting stockholder is the record and beneficial owner of 2,120,000 shares of common stock, which represents approximately 55.8% of the issued and outstanding shares of Calendar Dragon’s common stock.Pursuant to Chapter 78.320 of the NRS, the consenting stockholder voted, with the Board of Directors, in favor of the actions described herein in a joint written consent, dated September 25, 2012.No consideration was paid for the consent.The consenting stockholder’s name, affiliation with Calendar Dragon, and their beneficial holding are as follows: Name Beneficial Holder and Affiliation Shares Beneficially Held Percentage Bouwe Bekking President, Treasurer, Secretary, Director, and greater than 10% holder of common stock 2,120,000 shares of common stock % INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON None. 3 PROPOSALS BY SECURITY HOLDERS None. DISSENTERS RIGHTS OF APPRAISAL None. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of September 25, 2012, certain information regarding the ownership of Calendar Dragon’s capital stock by each director and executive officer of Calendar Dragon, each person who is known to Calendar Dragon to be a beneficial owner of more than 5% of any class of Calendar Dragon’s voting stock, and by all officers and directors of Calendar Dragon as a group.Unless otherwise indicated below, to Calendar Dragon’s knowledge, all persons listed below have sole voting and investing power with respect to their shares of capital stock, except to the extent authority is shared by spouses under applicable community property laws. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (“SEC”) and generally includes voting or investment power with respect to securities.Shares of common stock subject to options, warrants or convertible securities exercisable or convertible within 60 days of September 25, 2012 are deemed outstanding for computing the percentage of the person or entity holding such options, warrants or convertible securities but are not deemed outstanding for computing the percentage of any other person, and is based on 3,795,000 shares of common stock issued and outstanding on a fully diluted basis, as of September 25, 2012. NAME AND ADDRESS OF BENEFICIAL OWNER (1) AMOUNT AND NATURE OF BENEFICIAL OWNERSHIP PERCENT OF CLASS (2) Bouwe Bekking (3) President and Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director and greater than 10% holder of common stock 2,120,000 (common stock) % All officers and directors as a group (1 person) 2,120,000 (common stock) % (1)Unless otherwise noted, the address of each person listed is c/o Calendar Dragon Inc., Bygaden 31 b, 3250 Gilleleje, Denmark. (2)This table is based on 3,795,000 shares of common stock issued and outstanding on September 25, 2012. (3)Appointed President and Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director on July 24, 2012. 4 EXECUTIVE COMPENSATION The following tables set forth certain information about compensation paid, earned or accrued for services by our President and all other executive officers (collectively, the “Named Executive Officers”) in the fiscal years ended November 30, 2011 and 2010: Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards ($) * Option Awards ($) * Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation All Other Compensation Total Roderick Neil MacIver; President and Chief Executive Officer, Chief Financial Officer, -0- -0- -0- -0- -0- -0- -0- -0- Treasurer and Director (1) -0- -0- -0- -0- -0- -0- Lena MacIver; Secretary, -0- -0- -0- -0- -0- -0- -0- -0- and Director (2) -0- -0- -0- -0- -0- -0- -0- -0- Bouwe Bekking; President and Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and -0- -0- -0- -0- -0- -0- -0- -0- Director (3) -0- -0- -0- -0- -0- -0- -0- -0- Mr. MacIver was appointed President and Chief Executive Officer, Chief Financial Officer, Treasurer and Director on April 7, 2010, and he resigned as President and Chief Executive Officer, Chief Financial Officer, Treasurer and Director on July 24, 2012. Ms. MacIver was appointed Secretary and Director on April 7, 2010, and she resigned as Secretary and Director on July 24, 2012. Mr. Bekking was appointed President and Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director on July 24, 2012. Employment Agreements Calendar Dragon has no employment agreements or other agreements with any officer. Other Compensation There are no annuity, pension or retirement benefits proposed to be paid to officers, directors, or employees of our company in the event of retirement at normal retirement date as there was no existing plan as of November 30, 2011 provided for or contributed to by our company. 5 Director Compensation The following table sets forth director compensation as of the fiscal year ended November 30, 2011: Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity IncentivePlan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Roderick Neil MacIver (1) -0- -0- -0- -0- -0- -0- -0- Lena MacIver (2) -0- -0- -0- -0- -0- -0- -0- Bouwe Bekking (3) -0- -0- -0- -0- -0- -0- -0- Mr. MacIver was appointed President and Chief Executive Officer, Chief Financial Officer, Treasurer and Director on April 7, 2010, and he resigned as President and Chief Executive Officer, Chief Financial Officer, Treasurer and Director on July 24, 2012. Ms. MacIver was appointed Secretary and Director on April 7, 2010, and she resigned as Secretary and Director on July 24, 2012. Mr. Bekking was appointed President and Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director on July 24, 2012. Directors of our company who are also employees do not receive cash compensation for their services as directors or members of the committees of the Board of Directors. All directors may be reimbursed for their reasonable expenses incurred in connection with attending meetings of the Board of Directors or management committees. 6 Outstanding Equity Awards at Fiscal Year-End The following table sets forth certain information concerning outstanding stock awards held by the Named Executive Officers and our directors as of the fiscal year ended November 30, 2011: Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested Roderick Neil MacIver (1) -0- -0- -0- -0- N/A -0- -0- -0- -0- Lena MacIver (2) -0- -0- -0- -0- N/A -0- -0- -0- -0- Bouwe Bekking (3) -0- -0- -0- -0- N/A -0- -0- -0- -0- Mr. MacIver was appointed President and Chief Executive Officer, Chief Financial Officer, Treasurer and Director on April 7, 2010, and he resigned as President and Chief Executive Officer, Chief Financial Officer, Treasurer and Director on July 24, 2012. Ms. MacIver was appointed Secretary and Director on April 7, 2010, and she resigned as Secretary and Director on July 24, 2012. Mr. Bekking was appointed President and Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director on July 24, 2012. Securities Authorized for Issuance under Equity Compensation Plans Calendar Dragon has no equity compensation plans. 7 CHANGE IN CONTROL To the knowledge of management, there are no present arrangements or pledges of securities of Calendar Dragon which may result in a change in control of Calendar Dragon. NOTICE TO STOCKHOLDERS OF ACTION APPROVED BY CONSENTING STOCKHOLDER The following action was taken based upon the unanimous recommendation of the Board of Directors and the written consent of the consenting stockholders: I. AMENDMENT TO THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED COMMON STOCK On September 25, 2012 the Board of Directors and the consenting stockholder adopted and approved a resolution to effect an amendment to our Articles of Incorporation to increase the number of shares of authorized common stock from 65,000,000 to 200,000,000.Such amendment is referred to herein as the “Authorized Shares Amendment.” Currently, Calendar Dragon has 65,000,000 shares of common stock authorized, of which 3,795,000 shares are issued and outstanding.As a result of the Authorized Shares Amendment, Calendar Dragon will have 200,000,000 shares of shares of common stock authorized for issuance, of which 127,895,000 will be available for issuance, after also giving effect to a nineteen-for-one (19:1) forward stock split, referenced below.The Board of Directors will be able to authorize the issuance of the additional 127,895,000 shares of common stock without seeking further action or vote of our stockholders. The issuance by us of common stock could dilute both the equity interests and the earnings per share of existing holders of our common stock. Such dilution may be substantial, depending upon the amount of shares issued. Any additional issuance of common stock could, under certain circumstances, have the effect of delaying or preventing a change in control of Calendar Dragon by increasing the number of outstanding shares entitled to vote and by increasing the number of votes required to approve a change in control of Calendar Dragon.Shares of common stock could be issued, or rights to purchase such shares could be issued, to render more difficult or discourage an attempt to obtain control of Calendar Dragon by means of a tender offer, proxy contest, merger or otherwise.The ability of the Board of the Directors to issue such additional shares of common stock could discourage an attempt by a party to acquire control of Calendar Dragon by tender offer or other means.Such issuances could therefore deprive stockholders of benefits that could result from such an attempt, such as the realization of a premium over the market price that such an attempt could cause.Moreover, the issuance of such additional shares of common stock to persons interests aligned with that of the Board of Directors could make it more difficult to remove incumbent managers and directors from office even if such change were to be favorable to stockholders generally. While the increase in the number of shares of common stock authorized may have anti-takeover ramifications, the Board of Directors believes that the financial flexibility offered by the amendment outweighs any disadvantages.To the extent that the increase in the number of shares of common stock authorized may have anti-takeover effects, the amendment may encourage persons seeking to acquire Calendar Dragon to negotiate directly with the Board of Directors, enabling the Board of Directors to consider a proposed transaction in a manner that best serves the stockholders’ interests. The Board believes that it is advisable and in the best interests of Calendar Dragon to have available additional authorized but unissued shares of common stock in an amount adequate to provide for Calendar Dragon’s future needs.The unissued shares of common stock will be available for issuance from time to time as may be deemed advisable or required for various purposes, including the issuance of shares in connection with financing or acquisition transactions. Calendar Dragon has (i) no present plans or commitments for the issuance or use of the proposed additional shares of common stock in connection with any financing, and (ii) no present plans, proposals or arrangements, written or otherwise, at this time to issue any of the additional authorized shares of common stock in connection with a merger, share exchange or acquisition. 8 ANTI-TAKEOVER EFFECTS The Authorized Shares Amendment will provide us with shares of common stock which would permit us to issue additional shares of capital stock that could dilute the ownership of the holders of our common stock by one or more persons seeking to effect a change in the composition of our Board of Directors or contemplating a tender offer or other transaction for the combination of Calendar Dragon with another company.The Authorized Shares Amendment is not being undertaken in response to any effort of which our Board of Directors is aware to enable anyone to accumulate shares of our common stock or gain control of Calendar Dragon. The purpose of the Authorized Shares Amendment is to grant us the flexibility to issue our equity securities in the manner best suited for our Company, or as may be required by the capital markets. Other than the Authorized Shares Amendment and the creation of the “blank check” Preferred Stock, referenced below, our Board of Directors does not currently contemplate the adoption of any other amendments to our Articles of Incorporation that could be construed to affect the ability of third parties to take over or change the control of Calendar Dragon.While it is possible that management could use the additional authorized shares of Common Stock or Preferred Stock to resist or frustrate a third-party transaction that is favored by a majority of the independent stockholders, we have no intent, plans or proposals to use the newly created Preferred Stock as an anti-takeover mechanism or to adopt other provisions or enter into other arrangements that may have anti-takeover consequences. While the Authorized Shares Amendment may have anti-takeover ramifications, our Board of Directors believes that the financial flexibility offered by such corporate actions will outweigh the disadvantages.To the extent that these corporate actions may have anti-takeover effects, third parties seeking to acquire us may be encouraged to negotiate directly with our Board of Directors, enabling us to consider the proposed transaction in a manner that best serves the stockholders' interests. The Authorized Shares Amendment is not intended to have any anti-takeover effect and is not part of any series of anti-takeover measures contained in any debt instruments or the Articles of Incorporation or the Bylaws of Calendar Dragon in effect on the date of this Information Statement.However, Calendar Dragon stockholders should note that the availability of additional authorized and unissued shares of common stock could make any attempt to gain control of Calendar Dragon or the Board of Directors more difficult or time consuming and that the availability of additional authorized and unissued shares might make it more difficult to remove management.Calendar Dragon is not aware of any proposed attempt to take over Calendar Dragon or of any attempt to acquire a large block of Calendar Dragon’s stock.Calendar Dragon has no present intention to use the increased number of authorized common stock for anti-takeover purposes. Effective Date Under Rule 14c-2, promulgated pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Authorized Shares Amendment shall be effective twenty (20) days after this Information Statement is mailed to stockholders of Calendar Dragon.We anticipate the effective date to be on or about November 11, 2012. 9 II. AMENDMENT TO ARTICLES OF INCORPORATION TO EFFECT A FORWARD STOCK SPLIT AT A RATIO OF NINETEEN-FOR-ONE On September 25, 2012 the Board of Directors and the consenting stockholder adopted and approved a resolution to effect an amendment to our Articles of Incorporation to effect a forward split of all issued and outstanding shares of common stock, at a ratio of nineteen-for-one (19:1) (the “Forward Stock Split”). A table illustrating the Forward Stock Split and the amendment to increase the number of shares of common stock in Calendar Dragon’s Articles of Incorporation (discussed below) is as follows: Number of shares of common stock issued and outstanding Number of shares of common stock authorized in Articles of Incorporation Number of shares of common stock authorized and reserved for issuance Number of shares of common stock authorized but unreserved for issuance BeforeForward Stock Split andamendment to Articles of Incorporation 65,000,000 -0- 61,205,000 AfterForward Stock Split and amendment to Articles of Incorporation 72,105,000 200,000,000 -0- 127,895,000 The Board of Directors also reserves the right, notwithstanding stockholder approval and without further action by stockholders, to not proceed with the Forward Stock Split if the Board of Directors, in its sole discretion, determines that the Forward Stock Split is no longer in our best interests and that of our stockholders. The Board of Directors may consider a variety of factors in determining whether or not to implement the Forward Stock Split, including, but not limited to, overall trends in the stock market, recent changes and anticipated trends in the per share market price of the common stock, business and transactional developments, and our actual and projected financial performance. Though the Forward Stock Split will not change the number of authorized shares of common stock, the Board of Directors and the consenting stockholder has also approved a resolution to effect an amendment to our Articles of Incorporation to increase the number of authorized shares of common stock from 65,000,000 to 200,000,000, as discussed in more detail below. Except for any changes as a result of the treatment of fractional shares, each stockholder of Calendar Dragon will hold the same percentage of common stock outstanding immediately following the Forward Stock Split as such stockholder held immediately prior to the split. Purpose The Board of Directors believed that it was in the best interests of Calendar Dragon to implement the Forward Stock Split on the basis that the low number of issued and outstanding shares of common stock of Calendar Dragon would likely not appeal to brokerage firms and that when trading, the current projected per share price level of our common stock will reduce the effective marketability of our common stock because of the reluctance of many brokerage firms to recommend stock to their clients or to act as market-makers for issuers which do not have a sufficient number of shares of common stock issued and outstanding. 10 Certain Risks Associated With the Forward Stock Split There can be no assurance that the total projected market capitalization of Calendar Dragon’s common stock after the proposed Forward Stock Split will be equal to or greater than the total projected market capitalization before the proposed Forward Stock Split or that the per share price of Calendar Dragon’s common stock following the Forward Stock Split will either exceed or remain higher than the current anticipated per share. There can be no assurance that the market price per new share of Calendar Dragon common stock (the “New Shares”) after the Forward Stock Split will rise or remain constant in proportion to the reduction in the number of old shares of Calendar Dragon common stock (the “Old Shares”) outstanding before the Forward Stock Split. Accordingly, the total market capitalization of Calendar Dragon’s common stock after the proposed Forward Stock Split may be lower than the total market capitalization before the proposed Forward Stock Split and, in the future, the market price of Calendar Dragon’s common stock following the Forward Stock Split may not exceed or remain higher than the market price prior to the proposed Forward Stock Split. In many cases, the total market capitalization of a company following a Forward Stock Split is lower than the total market capitalization before the Forward Stock Split. There can be no assurance that the Forward Stock Split will result in a per share price that will attract investors. A decline in the market price for Calendar Dragon’s common stock after the Forward Stock Split may result in a greater percentage decline than would occur in the absence of a Forward Stock Split, and the liquidity of Calendar Dragon’s common stock could be adversely affected following a Forward Stock Split. The market price of Calendar Dragon’s common stock will also be based on Calendar Dragon’s performance and other factors, some of which are unrelated to the number of shares outstanding.If the forward stock split is effected and the market price of Calendar Dragon’s common stock declines, the percentage decline as an absolute number and as a percentage of Calendar Dragon’s overall market capitalization may be greater than would occur in the absence of a forward stock split. In many cases, both the total market capitalization of a company and the market price of a share of such company’s common stock following a forward stock split are lower than they were before the Forward Stock Split. Furthermore, the liquidity of Calendar Dragon’s common stock could be adversely affected by the reduced number of shares that would be outstanding after the Forward Stock Split. Calendar Dragon’s common stock trades as a “penny stock” classification which limits the liquidity for Calendar Dragon’s common stock. Calendar Dragon’s stock is subject to “penny stock” rules as defined in Exchange Act Rule 3a51-1. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Calendar Dragon’s common stock is subject to these penny stock rules. Transaction costs associated with purchases and sales of penny stocks are likely to be higher than those for other securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges, provided that current price and volume information with respect to transactions in such securities is provided by the exchange). As a result, all brokers or dealers involved in a transaction in which Calendar Dragon’s shares are sold to any buyer, other than an established customer or “accredited investor,” must make a special written determination. These Exchange Act rules may limit the ability or willingness of brokers and other market participants to make a market in our shares and may limit the ability of Calendar Dragon’s stockholders to sell in the secondary market, through brokers, dealers or otherwise. Calendar Dragon also understands that many brokerage firms will discourage their customers from trading in shares falling within the “penny stock” definition due to the added regulatory and disclosure burdens imposed by these Exchange Act rules. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the common shares in the United States and stockholders may find it more difficult to sell their shares. An orderly market is not assured or implied as to Calendar Dragon’s common stock. Nor are there any assurances as to the existence of market makers or broker/dealers for Calendar Dragon’s common stock. 11 Principal Effects of the Forward Stock Split In addition to those risk factors noted above, the Forward Stock Split will have the following effects: General Corporate Change – (i) one (1) Old Share owned by a stockholder would be exchanged for twelve (12) New Shares, and (ii) the number of shares of Calendar Dragon’s common stock issued and outstanding will be increased proportionately based on the Forward Stock Split. As approved and effected, the Forward Stock Split will be effected simultaneously for all of Calendar Dragon’s common stock. While the intent is for the proposed forward split to affect all of Calendar Dragon’s stockholders uniformly, the process of rounding up when any of Calendar Dragon’s stockholders own a fractional share will result in a non-material change in each stockholder’s percentage ownership interest in Calendar Dragon. The Forward Stock Split does not materially affect the proportionate equity interest in Calendar Dragon of any holder of common stock or the relative rights, preferences, privileges or priorities of any such stockholder. Fractional Shares - Any fractional shares of common stock resulting from the forward split will “round up” to the nearest whole number. No cash will be paid to any holders of fractional interests in Calendar Dragon. Authorized Shares - The forward split will not change the number of authorized shares of common stock of Calendar Dragon, as states in Calendar Dragon’s Articles of Incorporation, as amended. Accounting Matters - The Forward Stock Split will not affect the par value of Calendar Dragon’s common stock. As a result, as of the effective time of the Forward Stock Split, the stated capital on Calendar Dragon’s balance sheet attributable to Calendar Dragon’s common stock will be increased proportionately based on the Forward Stock Split ratio, and the additional paid-in capital account will be credited with the amount by which the stated capital is increased. The per share net income or loss and net book value of Calendar Dragon’s common stock will be restated because there will be a greater number shares of Calendar Dragon’s common stock outstanding. Procedure for Effecting the Forward Stock Split and Exchange of Stock Certificates Upon effectiveness of the Forward Stock Split, each outstanding share of Calendar Dragon will automatically be converted on the effective date at the applicable Forward Stock Split ratio. It will not be necessary for stockholders of Calendar Dragon to exchange their existing stock certificates. Certain of our registered holders of common stock may hold some or all of their shares electronically in book-entry form with our transfer agent. These stockholders do not have stock certificates evidencing their ownership of our common stock.They are, however, provided with a statement reflecting the number of shares registered in their accounts.If a stockholder holds registered shares in book-entry form with our transfer agent, no action needs to be taken to receive post-reverse stock split shares or cash payment in lieu of any fractional share interest, if applicable. If a stockholder is entitled to post-Forward Stock Split shares, a transaction statement will automatically be sent to the stockholder’s address of record indicating the number of shares of common stock held following the reverse stock split. 12 Federal Income Tax Consequences of the Forward Stock Split The following is a summary of certain material federal income tax consequences of the Forward Stock Split. It does not purport to be a complete discussion of all of the possible federal income tax consequences of the Forward Stock Split and is included for general information only.Further, it does not address any state, local or foreign income or other tax consequences. Also, it does not address the tax consequences to holders that are subject to special taxrules, such as banks, insurance companies, regulated investment companies, personal holding companies, foreign entities, non-resident alien individuals, broker-dealers and tax-exempt entities. The discussion is based on the provisions of the United States federal income tax law as of the date hereof, which is subject to change retroactively as well as prospectively. This summary also assumes that the Old Shares were, and the New Shares will be, held as a “capital asset,” as defined in the Internal Revenue Code of 1986, as amended (i.e., generally, property held for investment). The tax treatment of a stockholder may vary depending upon the particular facts and circumstances of such stockholder. Each stockholder is urged to consult with such stockholder’s own tax advisor with respect to the tax consequences of the Forward Stock Split. No gain or loss should be recognized by a stockholder upon such stockholder’s exchange of Old Shares for New Shares pursuant to the Forward Stock Split. The aggregate tax basis of the New Shares received in the Forward Stock Split (including any fraction of a New Share deemed to have been received) will be the same as the stockholder’s aggregate tax basis in the Old Shares exchanged therefor. The stockholder’s holding period for the New Shares will include the period during which the stockholder held the Old Shares surrendered in the Forward Stock Split. TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT CIRCULAR 230, STOCKHOLDERS ARE HEREBY NOTIFIED THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES IN THIS INFORMATION STATEMENT IS NOT INTENDED OR WRITTEN TO BE RELIED UPON, AND CANNOT BE RELIED UPON BY STOCKHOLDERS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON STOCKHOLDERS UNDER THE INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS INCLUDED HEREIN BY CALENDAR DRAGON IN CONNECTION WITH THE PROMOTION OR MARKETING (WITHIN THE MEANING OF CIRCULAR 230) BY CALENDAR DRAGON OF THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) STOCKHOLDERS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. Calendar Dragon’s view regarding the tax consequences of the Forward Stock Split is not binding on the Internal Revenue Service or the courts. Accordingly, each stockholder should consult with his or her own tax advisor with respect to all of the potential tax consequences to him or her of the Forward Stock Split. Effective Date Under Rule 14c-2, promulgated pursuant to the Exchange Act, the Forward Stock Split shall be effective twenty (20) days after this Information Statement is mailed to stockholders of Calendar Dragon.We anticipate the effective date to be on or about November 11, 2012. III. AMENDMENT TO ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED “BLANK CHECK” PREFERRED STOCK. GENERAL On September 25, 2012 the Board of Directors and the consenting stockholder adopted and approved a resolution to effect an amendment to our Articles of Incorporation to increase the number of shares of authorized “blank check” preferred stock from 10,000,000 to 25,000,000 (the “Preferred Stock Amendment”).No shares of our “blank check” preferred stock have ever been issued.The Preferred Stock may be issued from time to time in one or more series by our Board of Directors. Our Board of Directors will be expressly authorized to provide, by resolution(s) duly adopted by it prior to issuance, for the creation of each such series and to fix the designation and the powers, preferences, rights, qualifications, limitations and restrictions relating to the shares of each such series of Preferred Stock. 13 REASONS FOR THE CREATION OF THE ADDITIONAL SHARES OF “BLANK CHECK” PREFERRED STOCK We believe that for us to successfully execute our business strategy we will need to raise investment capital and it may be preferable or necessary to issue preferred stock to investors. Preferred stock usually grants the holders certain preferential rights in voting, dividends, liquidation or other rights in preference over a company's common stock. Accordingly, in order to grant us the flexibility to issue our equity securities in the manner best suited for our Company, or as may be required by the capital markets, the Preferred Stock Amendment will create 25,000,000 authorized shares of “blank check” Preferred Stock for us to issue. The term “blank check” refers to preferred stock, the creation and issuance of which is authorized in advance by our Stockholders and the terms, rights and features of which are determined by our Board of Directors upon issuance. The authorization of such “blank check” Preferred Stock permits our Board of Directors to authorize and issue Preferred Stock from time to time in one or more series without seeking further action or vote of our stockholders. PRINCIPAL EFFECTS OF THE CREATION OF THE ADDITIONAL SHARES OF “BLANK CHECK” PREFERRED STOCK Subject to the provisions of the Preferred Stock Amendment and the limitations prescribed by law, our Board of Directors would be expressly authorized, at its discretion, to adopt resolutions to issue shares, to fix the number of shares and to change the number of shares constituting any series and to provide for or change the voting powers, designations, preferences and relative, participating, optional or other special rights, qualifications, limitations or restrictions thereof, including dividend rights (including whether the dividends are cumulative), dividend rates, terms of redemption (including sinking fund provisions), redemption prices, conversion rights and liquidation preferences of the shares constituting any series of the Preferred Stock, in each case without any further action or vote by our stockholders. Our Board of Directors would be required to make any determination to issue shares of Preferred Stock based on its judgment as to what is in our best interests and the best interests of our stockholders. The Preferred Stock Amendment will give our Board of Directors flexibility, without further stockholder action, to issue Preferred Stock on such terms and conditions as our Board of Directors deems to be in our best interests and the best interests of our stockholders. The authorization of the “blank check” Preferred Stock will provide us with increased financial flexibility in meeting future capital requirements. It will allow Preferred Stock to be available for issuance from time to time and with such features as determined by our Board of Directors for any proper corporate purpose. It is anticipated that such purposes may include, without limitation, exchanging Preferred Stock for Common Stock, the issuance for cash as a means of obtaining capital for our use, or issuance as part or all of the consideration required to be paid by us for acquisitions of other businesses or assets. The issuance by us of Preferred Stock could dilute both the equity interests and the earnings per share of existing holders of our Common Stock. Such dilution may be substantial, depending upon the amount of shares issued. The newly authorized shares of Preferred Stock could also have voting rights superior to our Common Stock, and therefore would have a dilutive effect on the voting power of our existing stockholders. Any issuance of Preferred Stock with voting rights could, under certain circumstances, have the effect of delaying or preventing a change in control of our Company by increasing the number of outstanding shares entitled to vote and by increasing the number of votes required to approve a change in control of our Company. Shares of voting or convertible Preferred Stock could be issued, or rights to purchase such shares could be issued, to render more difficult or discourage an attempt to obtain control of our Company by means of a tender offer, proxy contest, merger or otherwise. The ability of our Board of Directors to issue such shares of Preferred Stock, with the rights and preferences it deems advisable, could discourage an attempt by a party to acquire control of our Company by tender offer or other means. Such issuances could therefore deprive our stockholders of benefits that could result from such an attempt, such as the realization of a premium over the market price that such an attempt could cause. Moreover, the issuance of such shares of Preferred Stock to persons friendly to our Board of Directors could make it more difficult to remove incumbent managers and directors from office even if such change were to be favorable to stockholders generally. Calendar Dragon has (i) no present plans or commitments for the issuance or use of the Preferred Stock in connection with any financing, and (ii) no present plans, proposals or arrangements, written or otherwise, at this time to issue any of the Preferred Stock in connection with a merger, share exchange or acquisition. 14 ANTI-TAKEOVER EFFECTS The Preferred Stock Amendment will provide us with shares of Preferred Stock which would permit us to issue additional shares of capital stock that could dilute the ownership of the holders of our Common Stock by one or more persons seeking to effect a change in the composition of our Board of Directors or contemplating a tender offer or other transaction for the combination of Calendar Dragon with another company. The creation of the Preferred Stock is not being undertaken in response to any effort of which our Board of Directors is aware to enable anyone to accumulate shares of our Common Stock or gain control of Calendar Dragon. The purpose of the creation of the Preferred Stock is to grant us the flexibility to issue our equity securities in the manner best suited for our Company, or as may be required by the capital markets. However, we presently have no plans, proposals, or arrangements to issue any of the newly authorized shares of Preferred Stock for any purpose whatsoever, including future acquisitions and/or financings. Other than the creation of the “blank check” Preferred Stock and the Authorized Shares Amendment, referenced above, our Board of Directors does not currently contemplate the adoption of any other amendments to our Articles of Incorporation that could be construed to affect the ability of third parties to take over or change the control of Calendar Dragon.While it is possible that management could use the additional authorized shares of Common Stock or Preferred Stock to resist or frustrate a third-party transaction that is favored by a majority of the independent stockholders, we have no intent, plans or proposals to use the newly created Preferred Stock as an anti-takeover mechanism or to adopt other provisions or enter into other arrangements that may have anti-takeover consequences. While the creation of the “blank check” Preferred Stock may have anti-takeover ramifications, our Board of Directors believes that the financial flexibility offered by such corporate actions will outweigh the disadvantages.To the extent that these corporate actions may have anti-takeover effects, third parties seeking to acquire us may be encouraged to negotiate directly with our Board of Directors, enabling us to consider the proposed transaction in a manner that best serves the stockholders' interests. EFFECTIVE DATE Under Rule 14c-2, promulgated pursuant to the Exchange Act, the Preferred Stock Amendment shall be effective twenty (20) days after this Information Statement is mailed to stockholders of Calendar Dragon. We anticipate the effective date to be on or about November 11, 2012. IV. AMENDMENT TO ARTICLES OF INCORPORATION TO EFFECT A CHANGE OF NAME OF THE COMPANY FROM “CALENDAR DRAGON INC.” TO“NORTH AMERICAN OIL & GAS CORP.” On July 25, 2012, the Board of Directors and the consenting stockholder adopted and approved a resolution to effect an amendment to our Articles of Incorporation to effect a change of our name from “Calendar Dragon Inc.” to “North American Oil & Gas Corp.” (the “Name Change”). Under Rule 14c-2, promulgated pursuant to the Exchange Act, the Name Change shall be effective twenty (20) days after this Information Statement is mailed to stockholders of Calendar Dragon. We anticipate the effective date to be on or about November 11, 2012. 15 ADDITIONAL INFORMATION We are subject to the informational requirements of the Exchange Act, and in accordance therewith file reports, proxy statements and other information including annual and quarterly reports on Form10-K and 10-Q with the SEC. Copies of these documents can be obtained upon written request addressed to the SEC, Public Reference Section, treet, N.E., Washington, D.C., 20549, at prescribed rates.The SEC also maintains a web site on the Internet (http://www.sec.gov) where reports, proxy and information statements and other information regarding issuers that file electronically with the SEC through the Electronic Data Gathering, Analysis and Retrieval System may be obtained free of charge. STATEMENT OF ADDITIONAL INFORMATION Calendar Dragon’s Annual Report on Form 10-K for the year ended November 30, 2011 and filed with the SEC on February 29, 2012; Quarterly Report on Form 10-Q for the quarter ended February 29, 2012 and filed with the SEC on April 12, 2012; Quarterly Report on Form 10-Q for the quarter ended May 31, 2012 and filed with the SEC on July 17, 2012; and Current Report on Form 8-K filed with the SEC on July 26, 2012, have been incorporated herein by this reference. Calendar Dragon will provide without charge to each person, including any beneficial owner of such person, to whom a copy of this Information Statement has been delivered, on written or oral request, a copy of any and all of the documents referred to above that have been or may be incorporated by reference herein other than exhibits to such documents (unless such exhibits are specifically incorporated by reference herein). All documents filed by Calendar Dragon pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of this Information Statement shall be deemed to be incorporated by reference herein and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Information Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Information Statement. COMPANY CONTACT INFORMATION All inquiries regarding Calendar Dragon should be addressed to Bouwe Bekking, President, at Calendar Dragon’s principal executive offices, at:Calendar Dragon Inc., Bygaden 31 b, 3250 Gilleleje, Denmark.Mr. Bekking may also be reached by telephone at +45 28 26 00 55. 16
